Name: Commission Regulation (EEC) No 2890/90 of 5 October 1990 laying down certain additional detailed rules for the application of the supplementary trade mechanism to fruit and vegetables as regards tomatoes, lettuce, broad-loaf endives, carrots, artichokes, table grapes and melons
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/26 Official Journal of the European Communities 6. 10 . 90 COMMISSION REGULATION (EEC) No 2890/90 of 5 October 1990 laying down certain additional detailed rules for die application of the supplementary trade mechanism to fruit and vegetables as regards tomatoes, lettuce, broad-loaf endives, carrots, artichokes, table grapes and melons THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, sensitivity of this product, indicative ceilings for very short periods should be fixed pursuant to Article 3 of Regulation (EEC) No 3210/89 ; Whereas it should be recalled that the provisions of Regu ­ lation (EEC) No 3944/89 on statistical monitoring and various communications from the Member States apply to guarantee the functioning of the STM ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 816/89 (2) establishes the list of products subject to the supplemen ­ tary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas tomatoes, lettuce, broad-leaf endives, carrots, artichokes, table grapes and melons are included on the list ; Article 1 1 . For cabbage lettuce falling within CN code 070511 10, lettuce other than cabbage lettuce falling within CN code 0705 19 00, broad-leaf endive falling within CN code ex 0705 29 00, carrots falling within CN code ex 070610 00, artichokes falling within CN code 0709 10 00, table grapes falling within CN codes 0806 10 11 , 080610 15 and 0806 10 19 and melons falling within CN code 0807 10 90 the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex. 2. For tomatoes falling within CN codes 0702 00 10 and 0702 00 90 :  the indicative ceilings referred to in Article 83 ( 1 ) of the Act of Accession, and  the periods referred to in Article 2 of Regulation (EEC) No 3210/89 Whereas Commission Regulation (EEC) No 3944/89 (3), as last amended by Regulation (EEC) No 245/90 (4), lays down detailed rules for applying the supplementary trade mechanism, hereinafter called the 'STM', to fresh fruit and vegetables ; Whereas Commission Regulation (EEC) No 2105/90 (*) lays down that the period from 3 September to 7 October 1990 shall be a period I within the meaning of Article 2 of Regulation (EEC) No 3210/89 for the above products ; whereas, in view of expected exports from Spain to the rest of the Community market, with the exception of Portugal, and of the market situation, the period from 8 October to 2 December 1990 should be a period I for lettuce, broad-leaf endives, carrots, artichokes, table grapes and melons ; shall be as fixed in the Annex hereto. Whereas, in view of the expected exports and the market situation, the periods from 8 to 14 October and from 29 October to 11 November should be a period II, the period from 15 to 28 October should be a period III and the period from 12 November to 2 December should be a period I for tomatoes and indicative ceilings should be set for this product ; whereas, in view of the extreme market Article 2 1 . For consignments from Spain to the rest of the Community market with the exception of Portugal of the products listed in Article 1 , the provisions of Regulation (EEC) No '3944/89, with the exception of Articles 5 and 7 thereof, shall apply. The notification referred to in Article 2 (2) of the said Regulation shall be made each Tuesday at the latest for the quantities consigned during the preceding week. (') OJ No L 312, 27. 10. 1989, p. 6. (J) OJ No L 86, 31 . 3 . 1989, p. 35. (3) OJ No L 379, 28. 12. 1989, p. 20 . (4) OJ No L 27, 31 . 1 . 1990, p. 14. Ã  OJ No L 191 , 24. 7. 1990, p. 23. 6. 10. 90 Official Journal of the European Communities No L 276/27 Article 32. The communications referred to in Article 9 ( 1 ) of Regulation (EEC) No 3944/89 for products subject to a period II or III shall be sent to the Commission by Tuesday of each week at the latest for the preceding week. During the application of a period I, those communica ­ tions shall be made once a month by the fifth of each month at the latest for information referring to the previous month ; where appropriate, this communication shall bear the word 'nil*. This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 8 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1990. For the Commission Ray MAC SHARRY Member of the Commission No L 276/28 Official Journal of the European Communities 6. 10 . 90 ANNEX Determination of the periods provided (or in Article 2 of Regulation (EEC) No 3210/89 and the ceilings provided for in Article 83 of the Act of Accession Period from 8 October to 2 December Description CN code Period Cabbage lettuce 0705 11 10 I Lettuce other than cabbage lettuce 0705 19 00 I Broad-leaf endive ex 0705 29 00 I Carrots ex 0706 10 00 I Artichokes 0709 10 00 I Table grapes 0806 10 11 , 0806 10 15 and 0806 10 19 I Melons 0807 10 90 I Description CN code Indicative ceilings(tonnes) Periods Tomatoes 070200 10 8  14. 10 . 1990 8 000 II l and 15  21.10.1990 10 000 III 070200 90 22  28. 10 . 1990 10 500 III Il 29.10.  4.11.1990 10 500 II \\ 5  11.11.1990 10 500 II I II 12.11 .  2.12.1990  I